MONMOUTH REAL ESTATE INVESTMENT CORPORATION

Employment of the Executive Vice-President

Cynthia J. Morgenstern




AGREEMENT EFFECTIVE JANUARY 1, 2007




BY AND BETWEEN:      

Monmouth Real Estate Investment Corporation, a Maryland Corporation
("Corporation")




AND:

                                Cynthia J. Morgenstern ("Employee")




Corporation desires to employ Employee to the business of the Corporation and
  Employee desires to be so employed. The parties agree as follows:




1.

Term of Employment




Corporation agrees to employ Employee and Employee agrees to be employed in the
capacity as Executive Vice-President for a term of three (3) years effective
January 1, 2007 and terminating December 31, 2009.  Thereafter, the term of this
Employment Agreement shall be automatically renewed and extended for successive
one-year periods except that either party may, at least ninety (90) days prior
to such expiration date or any anniversary thereof, give written notice to the
other party electing that this Employment Agreement not be renewed or extended,
in which event this Employment Agreement shall expire as of the expiration date
or anniversary date, respectively.




2.

Time and Efforts




Employee shall diligently and conscientiously devote her time and attention and
use her best efforts in the discharge of her duties as Executive Vice-President
of the Corporation.  




3.

Board of Directors




Employee shall at all times discharge her duties in consultation with and under
the supervision of the Board of Directors of the Corporation. In the performance
of her duties, Employee shall make her principal office in such place as the
Board of Directors of the Corporation and Employee from time to time agree.




4.

Compensation




A.

Corporation shall pay to Employee as compensation for her services a base
salary, which shall be paid in such intervals as salaries are paid generally to
other executive officers of the Corporation, as follows:




(1) For the year beginning January 1, 2007 and ending on December 31, 2007, the
base salary shall be $208,550.00 annually;




(2) For the year beginning January 1, 2008 and ending on December 31, 2008, the
base salary shall be $224,191.00 annually;




(3) For the year beginning January 1, 2009 and ending on December 31, 2009, the
base salary shall be $241,005.00 annually.




B.

Employee shall purchase a disability insurance policy so that in the event of a
disability exceeding 90 days, during which period Employee’s salary will
continue, Employee will receive lost wages from the disability policy. The
Corporation will reimburse Employee for the cost of such insurance.




C.

The Corporation will provide Employee with an automobile.




D.

The President of the Corporation will annually request that the Stock Option
Committee grant a 50,000 share per year option.  The option grant is subject to
the Stock Option Committee’s approval.




E.

In the event of a merger, sale or change of control of the Corporation, defined
as either voting control or control of 25% of the Board of Directors by other
than the existing directors, Employee shall have the right to extend and renew
this Employment Agreement so that the expiration date will be three years from
the date of merger, sale or change of control. Alternatively, Employee shall
have the right to terminate this Agreement.  Any combination of Monmouth Real
Estate Investment Corporation, Monmouth Capital Corporation and/or UMH
Properties, Inc. shall not be considered a change of control.  




F.

If there is a termination of employment for any reason, either involuntary or
voluntary, Employee shall be entitled to receive one year's compensation at the
date of termination. The compensation is to be at the greater of current
compensation or that at the date of merger, sale or change of control.




5.

Review of Performance




The President of the Corporation may annually review and evaluate the
performance of Employee.  Bonuses shall be paid at the discretion of the Board
of Directors or the President.




6.

Expenses




Corporation will reimburse Employee for reasonable and necessary expenses
incurred by her in carrying out her duties under this Agreement. Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.




7.

Vacation




Employee shall be entitled to take four (4) paid weeks of vacation per year and
the same holidays as provided for the other members of the staff.




8.

Pension




Employee, at her option, may participate in the 401-k plan of UMH Properties,
Inc., according to its terms.




9.

Life and Health Insurance Benefits

Employee shall be entitled during the term of this Agreement to participate in
all health insurance and group life insurance benefit plans providing benefits
generally applicable to the employees of UMH Properties, Inc. as may be modified
from time to time.




10.

Termination




This Employment Agreement may be terminated by the Corporation at any time by
reason of the death or disability of Employee or for cause.  A termination “for
cause” shall mean a termination of this Employment Agreement by reason of a good
faith determination by a majority of the Board of Directors of the Corporation
that employee, by engaging in fraud or willful misconduct, (A) failed to
substantially perform her duties with the Corporation (if not due to death or
disability), or (B) has engaged in conduct, the consequences of which are
materially adverse to the Corporation, monetarily or otherwise.  “Disability”
shall mean a physical or mental illness which, in the judgment of the
Corporation after consultation with the licensed physician attending the
Employee, impairs the Employee’s ability to substantially perform her duties
under this Employment Agreement as an employee, and as a result of which she
shall have been absent from her duties with the Corporation on a full time basis
for six (6) consecutive months.  The termination provisions shall not, in any
way, affect the disability benefits provided for in this Employment Agreement.




11.

Severability




The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.







12.

Arbitration and Damages Limitation




It is expressly agreed by all parties to this Agreement that any dispute between
the parties will be determined by binding arbitration performed under the rules
of the American Arbitration Association.  It is expressly agreed that in no
event can the Employee seek damages exceeding the greater of the dollar amount
of salary and benefits from the time of the dispute to the end of the Agreement
employment period; or one year’s pay.  This provision applies to any and all
claims arising from Employee’s employment except for matters solely and directly
related to Workers Compensation Insurance.




13.

Successors




This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets.  This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.




14.

Indemnification and Attorneys Fees




The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee in her capacity as Employee and/or Director of the
Corporation.  The Corporation will pay all attorneys fees and costs to defend
the Employee from any such lawsuits.




15.  

Notices




All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:




Corporation:   MREIC

                        

Juniper Business Plaza

                         

3499 Route 9N, Suite 3C

                         

Freehold, NJ 07728




             

Employee:

Cynthia J. Morgenstern

                         3499 Route 9N, Suite 3C

Freehold, NJ  07728







16.

Headings




Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.













17.          Governing Law




This Agreement shall be construed and governed in accordance with the laws the
State of New Jersey.




18.

Modification and Waiver




No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer as may be specifically designated by the Board of
Directors of the Corporation.  No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.




19.          Entire Contract




This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This agreement may be amended only in writing signed by
both parties hereto.




IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.




MONMOUTH REAL ESTATE INVESTMENT CORPORATION

SEAL







By:   

/s/ Steve Wolgin

/s/ Kathleen Breny

Steve Wolgin, Chair

Witness

       

MREIC Compensation Committee




By:

/s/ Cynthia J. Morgenstern

/s/ Linda Fleisher

                        Cynthia J. Morgenstern, Employee   

Witness   




     




Dated: March 13, 2007



